DETAILED ACTION
Claims 2-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,284,063. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/700,345
Patent 11,284,063
2. A method, comprising: 
transmitting a low sharpness video stream to a CPE device; 
receiving a processed video stream generated by the CPE device while processing the low sharpness video stream; 
evaluating the processed video stream using an evaluation algorithm that evaluates every frame of the processed video stream and determines a blockiness metric by tracking number of sudden or sharp changes in the processed video stream; and. 
determining a poor video processing performance by the CPE device when the calculated blockiness metric is outside of a predetermined threshold.
1. A video testing system comprising: 
a video source configured to generate a plurality of video signals, each video signal of the plurality of video signals associated with a respective evaluation algorithm; 
a video input interface coupled by a cable to one or more video output interfaces of a customer premise equipment (CPE) device and configured to receive a signal from the CPE device; and 
a processor in communication with the video source and the video input interface and configured: 
to cause the video source to sequentially provide the plurality of video signals to an input of the CPE device, wherein a first one of the plurality of video signals provided to the input of the CPE device is configured to stress test the CPE device by increasing or maximizing video processing required to be performed by the CPE device, 
to cause the video input interface to receive the signal from the CPE device, and to generate a test result, 
to sequentially execute the evaluation algorithms associated with the plurality of video signals, by comparing the plurality of video signals with the signals received from the CPE device, and 
to remove the CPE device from further testing in response to the evaluation algorithm associated with the first one of the plurality of video signals indicating marginal performance by the CPE device.


Conclusion
Claims 2-6 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210037271 A1	Bikumala; Sathish Kumar
US 20190230387 A1	Gersten; Adam
US 20190087422 A1	Balasubramanian; Swaminathan et al.
US 20180098101 A1	Pont; Jose Emmanuel et al.
US 20170359626 A1	Chen; Mi et al.
US 9419678 B2		Vallestad; Anne et al.
US 20140240604 A1	Toba; Kazuaki et al.
US 20140181849 A1	Casey; Steven M. et al.
US 20130128124 A1	Suzuki; Nobuaki et al.
US 20130004179 A1	Nielsen; Steven et al.
US 8261310 B2		Gupta; Jimmy Rohit
US 20120213259 A1	RENKEN; Thomas et al.
US 20100180314 A1	Kim; Kyung Ho et al.
US 20100146578 A1	Mallya; Arvind R. et al.
US 7668397 B2		Le Dinh; Chon Tam et al.
US 20090290623 A1	Gray; Carl Thomas et al.
US 20090282446 A1	Breed; Michael et al.
US 20090195658 A1	Deschamp; Joseph
US 20090191880 A1	Wan; Tao et al.
US 20090125960 A1	Cooprider; Daniel Eugene
US 20090089854 A1	Le; Rong et al.
US 20090013372 A1	Oakes; Stephen Robert et al.
US 20080168520 A1	Vanderhoff; Earl W. et al.
US 20060139490 A1	Fekkes; Wilhelmus Franciscus et al.
US 6957169 B1		Van Horne; Peter
US 6754622 B1		Beser; Nurettin B. et al.
US 6741277 B1		Rau; Arun N.
US 20030149991 A1	Reidhead, Lance R.  et al.
US 6523175 B1		Chan; Cheuk Wan
US 6434606 B1		Borella; Michael S. et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        12/2/2022